Dissenting Opinion

Miller, J.,
August 12, 1963.
— I respectfully dissent from the majority’s conclusion which denies plaintiff the right to take the oral deposition of the defendant Bloom. While this defendant, along with the others, has filed preliminary objections to the complaint in the nature of a demurrer and a motion for more specific complaint, he has not raised any question of jurisdic*684tion. I do not feel that such outstanding preliminary objections should bar the taking of Bloom’s deposition. At the time of argument, plaintiff’s counsel frankly stated that he has pleaded all of the facts known and available to him and his client; therefore, he cannot assess the merit of these preliminary objections until he has an opportunity to depose the individual defendants and determine the exact nature of their relationship with the defendant Republican State Committee and the part each of them played in the transaction which gives rise to this assumpsit action. Plaintiff’s counsel further indicated at argument that only after the taking of such depositions would he be able to determine whether his complaint should be amended to meet the preliminary objections, or whether he should proceed with the complaint as drawn. Thus, as a practical matter, plaintiff should be accorded the right to depose defendant Bloom, because this “will substantially aid [the plaintiff] in the preparation of the pleadings . . Pa. R. C. P. 4007 (a). This may well produce the salutary effect of expediting the litigation by removing the ground for defendants’ preliminary objections.
Conversely, refusal of discovery at this time appears to be only delaying the inevitable since it is likely that, if Bloom’s demurrer is sustained, plaintiff would nevertheless be accorded the right to amend its complaint, as to him, bringing us within the conclusion reached by the Cumberland County court in Frantz v. Erickson, 11 Cumb. 95 (1960). The language of President Judge Shughart in that case seems most apposite (p. 97):
“Defendants also contend that discovery in this instance is premature, because preliminary objections in the nature of a demurrer have been filed. It is true that if the demurrer were sustained the taking of the deposition would be unnecessary. On the other hand, this court has long adopted the practice of permitting the plaintiff to file an amended complaint before final dis*685missal of any action on a demurrer. Therefore, if the demurrer were sustained, the depositions might be required to aid him in the preparation of the amended complaint. If the demurrer is overruled, the fact that depositions were taken previously will expedite the litigation.” (Italics supplied.)
The majority relies on Dussell v. Kaufman Construction Co., Inc., 10 D. & C. 2d 505 (1957), and Deans v. Pollock-Timblin Co., Inc., 14 D. & C. 2d 455 (1958). Dussell, however, ignores the possibility that plaintiff would be permitted to amend after the sustaining of a demurrer, while Deans assumes, we think incorrectly, that no amendment would be made. This assumption is indicated in the following quotation from the Deans opinion (p. 456):
“. . . If the demurrer is sustained, and no amendment of the complaint is made, the witness will not have been needlessly annoyed by being required to give a deposition that will never be used.” (Italics supplied.)
Further, we have here an additional fact which apparently was not present in either the Dussell or Deans cases, viz., the admission of plaintiff’s counsel that he is presently unable to determine the merit of defendant’s preliminary objections, and his additional statement that he has pleaded all available facts and must depose defendant in order to determine the advisability of amending his complaint.
For the foregoing reasons, and also in view of this court’s heretofore announced lenient attitude toward discovery (e. g., see Cloder v. Horvath, 27 D. & C. 2d 180 (1962)), I respectfully dissent from this portion of the majority’s conclusion, and would instead grant plaintiff leave to take the oral deposition of defendant Bloom.
I concur with the majority’s conclusion as to the depositions of the other defendants, Donovan, Keisling *686and Sharpies, but only for the reason that they have challenged the jurisdiction of the court, alleging defective service and that they are thus not properly be-for the court and not parties to this action. If these defendants are not parties, the discovery rules do not accord plaintiff the right to depose them in this manner, and it is logical that the jurisdictional question should be determined before their depositions are ordered. However, if this jurisdictional issue should be resolved adversely to these defendants, then, for the reasons heretofore stated, I would accord plaintiff the right to take their depositions also. Thus, while I concur with the result reached by the majority in refusing the depositions of these defendants at this time, I must respectfully disagree with the other reasons advanced in support of such conclusion.